Citation Nr: 9902178	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  96-39 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for disability of the 
right middle finger, other than a shell fragment wound scar.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for bilateral leg 
disability.

4.  Entitlement to service connection for 
hypertriglyceridemia.

5.  Entitlement to service connection for a seizure 
disorder.

6.  Entitlement to service connection for right-sided 
paraparesis.

7.  Entitlement to service connection for organic brain 
syndrome.

8.  Entitlement to a rating in excess of 50 percent for the 
surgical absence of a portion of the right fronto-temporo 
area of the skull, secondary to a craniectomy for repair a 
shell fragment wound.

9.  Entitlement to a rating in excess of 30 for keratitis 
and cataract of the right eye with defective vision.

10.  Entitlement to a rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

11.  Entitlement to a rating in excess of 10 percent for 
traumatic encephalopathy.

12.  Entitlement to a rating in excess of 10 percent for 
headaches.

13.  Entitlement to a rating in excess of 10 percent for 
peripheral nerve and 5th cranial nerve impairment.

14.  Entitlement to a rating in excess of 10 percent for 
peripheral nerve and 7th cranial nerve impairment.

15.  Entitlement to a compensable rating for the residuals 
of a shell fragment wound of the right hand.

16.  Entitlement to a compensable rating for the residuals 
of a shell fragment wound of the left thigh.

17.  Entitlement to a compensable rating for the residuals 
of a shell fragment wound of the lower left leg.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 
through June 1969.  He had service in the Republic of 
Vietnam, where his awards and decorations included the 
Combat Infantryman Badge and Purple Heart Medal.

This matter came to the Board of Veterans Appeals (Board) 
on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

In April 1995, the veteran raised contentions to the effect 
that service connection is warranted for the residuals of a 
shell fragment wound of the right arm and for the residuals 
of angioplasty.  Neither of these issues has been 
adjudicated; therefore, they are referred to the RO for 
appropriate action.

In April 1996, the RO deferred action on the veterans claim 
of entitlement to a total rating due to unemployability 
caused by service-connected disabilities.  In connection 
with that claim, the RO requested that the veteran complete 
and return VA Form 21-8940 (April 1996, July 1996, and 
January 1997).  However, the veteran did not respond to 
these requests.  Moreover, the record shows that the veteran 
has repeatedly indicated that he is maintaining 
substantially gainful employment.  Therefore, the Board has 
no reason to believe that the veteran is currently seeking a 
total rating based on unemployability due to service-
connected disabilities.  If the veteran is seeking this 
benefit, he should so inform the RO, which should respond 
appropriately to any such clarification received from the 
veteran or his representative.

In September 1997, the RO denied entitlement to service 
connection for gastrointestinal disability.  In January 
1998, the veteran was issued a Statement of the Case on this 
issue; however, he has not yet responded.  Therefore, the 
Board has concluded that the veteran is not currently 
seeking appellate review with respect to this issue.

Some of the issues on appeal are addressed in the remand at 
the end of this action.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for low 
back disability, hypertriglyceridemia and organic brain 
syndrome are not plausible.

2.  The veterans traumatic encephalopathy is manifested by 
subjective complaints; multi-infarct dementia has not been 
diagnosed.

3. The veteran has significant skull loss, but brain hernia 
is not present.

4.  No complex or controversial medical question has been 
presented in this appeal.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for low 
back disability, hypertriglyceridemia and organic brain 
syndrome are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The schedular criteria for an evaluation in excess of 10 
percent for traumatic encephalopathy have not been met.  
38 U.S.C.A. § § 1155, 5107 (West 1991);  38 C.F.R. § 4.124a, 
Diagnostic Codes 8045, 9304 (1998).  

3.  The schedular criteria for an evaluation in excess of 50 
percent for surgical absence of a portion of the right 
fronto-tempero area of the skull have not been met.  
38 U.S.C.A. § § 1155, 5107 (West 1991);  38 C.F.R. § 4.71a, 
Diagnostic Codes 5296 (1998).  

4.  The requirements for obtaining an opinion from an 
independent medical expert have not been met.  38 U.S.C.A. 
§ 5109 (West 1991); 38 C.F.R. § 20.901 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection connotes many factors, but basically, it 
means that the facts, shown by evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998). 

Service incurrence of arthritis may be presumed if it is 
shown to a degree of 10 percent within one year of the 
veterans discharge from service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1997).  

Service connection may also be established when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (1998).  In 
this regard, the United States Court of Veterans Appeals 
(Court) has stated that when aggravation of a veterans non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

The threshold question is whether the veterans claims are 
well grounded within the meaning of 38 U.S.A. § 5107(a).  
That is, has he submitted evidence sufficient to justify a 
belief by a fair and impartial individual that his claims 
are plausible.  If he has not, VA has no duty to assist in 
the development of the claim, including that requested by 
the veterans representative.  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)

The Court has said repeatedly that 38 U.S.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The Court has stated 
that the quality and quantity of the evidence required to 
meet the statutory burden depends upon the issue presented 
by the claim. Grottveit at 92-93.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Id.  

Further, in order for a direct service connection claim to 
be well grounded, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service medical records are negative for evidence of low 
back disability, hypertriglyceridemia or organic brain 
syndrome.  There is no post-service medical evidence 
suggesting the presence of low back disability or 
hypertriglyceridemia until many years after the veterans 
discharge from service or suggesting that either of these 
conditions is etiologically related to service or service-
connected disability.  Moreover, there is no medical 
evidence showing that the veteran has ever been found to 
have organic brain syndrome.  The only evidence supportive 
of these claims is the theory advanced by the veteran 
himself; however, as a lay person, he is not competent to 
provide evidence that requires medical expertise.  
Therefore, these claims are not well grounded.  In reaching 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 1154(b) (West 1991), but notes that 
§ 1154(b) does not negate the need for medical nexus 
evidence between a current disability and a disease or 
injury incurred in or aggravated by service, nor does it 
negate the need for current medical evidence of organic 
brain syndrome.

The Board has considered the representatives request that 
opinions be obtained from an independent medical expert.  No 
complex or controversial medical question has been presented 
so the requested opinions are not in order.  See 38 U.S.C.A. 
§ 5109(a); 38 C.F.R. § 20.901.

II.  Increased Rating

The Board has found the veterans claims for increased 
ratings to be well grounded.  The Board is satisfied that 
all available evidence necessary for an equitable 
disposition of these claims has been obtained.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
Board has reviewed all evidence of record pertaining to the 
history of the service-connected disabilities.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to the 
disabilities.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veterans 
service-connected disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 
(1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Skull loss of an area larger than a 50-cent piece without 
brain hernia warrants a 50 percent rating.  An 80 percent 
rating is warranted for skull loss with brain hernia.  
Intracranial complications are to be rated separately.  
38 C.F.R. § 4.71a, Diagnostic Code 5296.

The veteran underwent a craniotomy in service due to a shell 
fragment wound of the head.  He has undergone many VA 
examinations of this disability.  On no occasion has brain 
hernia ever been found.  The currently assigned evaluation 
is the maximum schedular evaluation for skull loss without 
brain hernia.  Therefore, an increased schedular evaluation 
is not in order for this disability.

Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such 
disabilities.  Purely subjective complaints, such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304.  This 10 percent rating 
will not be combined with any other rating for a disability 
due to brain trauma.  Ratings in excess of 10 percent for 
brain disease due to trauma under Diagnostic Code 9304 are 
not assignable in the absence of a diagnosis of multi-
infarct dementia associated with brain trauma.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8045.

The Board notes that purely neurological disabilities 
associated with the veterans brain trauma have been 
separately rated and are addressed in the remand at the end 
of this decision.  In addition, the claimed neurological 
disabilities due to brain trauma which are addressed in the 
remand would be separately rated if service connection is 
established for any of those disabilities.  The record shows 
that the veteran has undergone multiple VA examinations of 
his traumatic encephalopathy.  Various subjective complaints 
have been attributed to the disability; however, on no 
occasion has multi-infarct dementia been found.  As set 
forth above, the currently assigned 10 percent evaluation is 
the maximum possible schedular evaluation for this 
disability in the absence of a diagnosis of multi-infarct 
dementia. 

The Board has considered whether these claims should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not undergone hospitalization 
for either of these disabilities in recent years.  In fact, 
it appears that he has not received any outpatient treatment 
for these disabilities in recent years.  The veteran has not 
alleged that he has lost income or missed work because of 
either of these disabilities.  There is no indication in the 
medical evidence that the manifestations of these 
disabilities are unusual or exceptional or that the average 
industrial impairment resulting from either disability would 
be in excess of that contemplated by the assigned 
evaluations.  In sum, no unusual or exceptional factors 
warranting referral of the claims for extra-schedular 
consideration have been presented.

The Board has considered the representatives request that 
additional VA examinations be ordered and that an opinion be 
obtained from an independent medical expert.  No complex or 
controversial medical question has been presented so the 
independent medical opinion is not in order.  See 38 
U.S.C.A. § 5109(a); 38 C.F.R. § 20.901.  Moreover, the 
veteran has undergone recent VA examinations of these 
disabilities, the Board has found the reports of these 
examinations to be adequate for rating purposes, and neither 
the veteran nor his representative has alleged that the 
veteran has developed multi-infarct dementia or brain hernia 
since the most recent VA examinations of these disabilities.  
Therefore, the Board believes that no useful purpose would 
be served by remanding for additional VA examinations of 
these disabilities.


ORDER

Service connection for low back disability is denied.

Service connection for hypertriglyceridemia is denied.

Service connection for organic brain syndrome is denied.

An increased rating for traumatic encephalopathy is denied.

An increased rating for surgical absence of a portion of the 
right fronto-temporo area of the skull is denied.


REMAND

As to the issue of entitlement to service connection for a 
seizure disorder, the veteran contends that such disability 
is proximately due to or the result of his residuals of a 
shell fragment wound of the head.  The veterans service 
medical records show that in December 1968, he complained of 
blackout spells and that in March 1969, he was worried about 
convulsions.  It was noted that he took Dilantin and 
Mysoline.

Post-service medical records show that the veteran was 
treated for seizures from 1971 through 1980 (April 1983 
statement from H. R. Walker, M.D., and December 1982 
protocol examination report, Vietnam Head Injury Study, 
Walter Reed Army Medical Center).  

During his VA neurologic and psychiatric examinations from 
June 1995 through April 1997, the veteran reported that he 
had had spells in which he would essentially blank out and 
stare.  Following the June 1996 psychiatric examination, the 
relevant diagnosis was seizure disorder, secondary to 
injury, service connected, in remission.  In March 1997, the 
examiner stated that the veterans spells were very unclear 
and that they could be seizures or some other type of pain 
phenomenon.  It was also noted that the veteran could have 
post-concussion syndrome.  In April 1997, the neurologic 
examiner reported that the veteran continued to have some 
localization-related seizures.  

The Board further notes that a VA X-ray examination of the 
veterans right hand in August 1969 disclosed metallic 
foreign bodies in the soft tissues.  On VA examination of 
the veterans right hand in May 1996, the diagnosis was 
post-traumatic, possibly degenerative joint disease.  The 
examiner said to see the X-ray report.  He commented that 
the disability was obviously secondary to the veterans 
service-connected injury.  However, the reported physical 
findings were normal, and the report of any X-ray 
examination performed in connection with the VA examination 
is not of record.  Moreover, the record does the record 
contain any other X-ray evidence of arthritis of the 
veterans right hand.

The Board also notes that on VA psychiatric examination in 
January 1996, the veteran was found to have PTSD and 
dysthymia.  The examiner stated that the dysthymia was 
service connected.  On VA psychiatric examination in March 
1997, the veteran was found to have PTSD and adjustment 
disorder with mixed emotional features.  The record reflects 
that the RO has not considered whether service connection is 
warranted for dysthymic disorder or any psychiatric disorder 
other than PTSD.  

The Board further notes that in an October 1969 rating 
decision, service connection was granted for chronic 
conjunctivitis of the right eye and this disability was 
assigned a 10 percent rating.  By rating decision in October 
1972, the veteran was granted a separate 30 percent rating 
for keratitis of the right eye with defective vision.  The 
10 percent rating for conjunctivitis was continued.  By 
rating decision of March 1983, keratitis was changed to 
cataract.  This appears to have been an inadvertent 
reclassification of the service-connected disability.  In an 
April 1996 rating decision and subsequent rating decisions, 
conjunctivitis of the right eye is not rated or even listed 
as a service-connected disability.  This appears to have 
been inadvertent as there is no indication that the RO 
intended to sever service connection for this disability.

The Board also notes that in an October 1969 rating 
decision, the RO granted service connection for peripheral 
nerve disability without identifying any specific peripheral 
nerve.  Subsequently, service connection was granted for 
disabilities of the 5th and 7th cranial nerves.  As reflected 
on the title page, the RO has rated the peripheral nerve 
disabilities with cranial nerve disabilities.  There is no 
appropriate basis for evaluating peripheral and cranial 
nerve disabilities together.  Moreover, the nature of the 
currently service-connected peripheral nerve disabilities 
must be determined before the Board decides the veterans 
claims for service connection for bilateral leg disability 
and right-sided paraparesis.     

The Board further notes that service connection for left ear 
hearing loss was denied in a January 1997 rating decision.  
A notice of disagreement with this denial was received in 
October 1997; however, the veteran has not been provided a 
statement of the case on this issue.  The Board further 
notes that new and material evidence has been received since 
an earlier unappealed rating decision denying service 
connection for left ear hearing loss.  In fact, the record 
contains conflicting medical opinions concerning whether the 
veterans left ear hearing loss is etiologically related to 
service.  

1. The RO should request the veteran to 
provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to his pending 
claims.  After obtaining any 
necessary authorization, the RO 
should request copies of all 
indicated records not currently on 
file directly from the providers. 

2.  Then, the RO should schedule the 
veteran for a VA examination by a 
board certified neurologist who has 
not previously examined the veteran, 
if available.  The neurologist should 
determine the nature and extent of 
any currently present impairment of 
the 5th and 7th cranial nerves.  All 
current manifestations of these 
disorders should be identified.  The 
examiner should also determine the 
extent of any currently present 
impairment of the peripheral nerves.  
The examiner should specifically 
identify the involved peripheral 
nerve(s) and should provide an 
opinion concerning the etiology of 
any peripheral nerve disability 
present.  The examiner should also 
determine whether the veteran has a 
seizure disorder or a disorder 
manifested by right-sided 
paraparesis.  With respect to any 
such disorder(s) found to be present, 
the examiner should identify the 
manifestations thereof, and provide 
an opinion as to whether it is at 
least as likely as not that the 
disability(ies) is(are) etiologically 
related to service or was(were) 
caused or chronically worsened by 
service-connected disability.  The 
examiner should also determine the 
nature, extent and etiology of any of 
the veterans headache disability.  
The examiner should provide a 
narrative concerning the frequency 
and nature of the headaches, to 
include how often the veteran 
experiences prostrating attacks.  In 
addressing the etiology of the 
headaches, the examiner should 
specifically indicate whether the 
headaches are post-traumatic, 
migraine or etiologically related to 
the service-connected psychiatric 
disability.  All indicated tests and 
studies should be performed, and any 
indicated consultations should also 
be scheduled.  The claims folder must 
be made available to the examiner so 
that the relevant medical history may 
be reviewed.  The rationale for all 
opinions expressed should be 
explained.

3. The RO should also schedule the 
veteran for an examination by a 
physician with appropriate expertise 
to determine the current nature and 
extent of all residuals and sequelae 
of the service incurred shell 
fragment wounds of the right hand and 
left lower extremity.  The residual 
scars and any symptoms and functional 
impairment associated therewith 
should be described.  The examiner 
should also identify any currently 
present muscle impairment associated 
with the disabilities.  In addition, 
a diagnosis of arthritis of the right 
middle finger should be confirmed or 
ruled out.  If arthritis is found, 
the examiner should provide an 
opinion as to whether it is at least 
as likely as not that the arthritis 
is etiologically related to service 
or was caused or chronically worsened 
by service-connected disability..  
All indicated tests and studies 
should be performed, and any 
indicated consultations should be 
scheduled.  The claims folder must be 
made available to the examiner so 
that the relevant medical history may 
be reviewed.  The examiner should 
provide the rationale for all 
opinions expressed.

4. The veteran should also be provided a 
VA examination by a physician with 
appropriate expertise to determine 
the current degree of severity of 
keratitis, conjunctivitis, cataract 
and defective vision in the veterans 
right eye.  The examiner should 
specifically identify the 
manifestations of any conjunctivitis 
and keratitis and should provide a 
narrative concerning the frequency of 
any active symptoms.  The examiner 
should also provide an assessment of 
any functional limitations resulting 
from the service-connected disability 
due to pain, rest requirements or 
periodic incapacitation.  The claims 
folder must be made available to the 
examiner for review, and all 
indicated studies must be performed.  
The rationale for all opinions 
expressed should be explained.

5. The veteran should also be provided a 
VA examination by a psychiatrist to 
determine the current degree of 
severity of his PTSD and the degree 
of severity and etiology of any other 
acquired psychiatric disorder found 
to be present, to include an opinion 
as to whether it is at least as 
likely as not that any such disorder 
is etiologically related to service 
or was caused or chronically worsened 
by service-connected disability.  All 
current manifestations of the 
service-connected psychiatric 
disability should be identified.  
With respect to each of the symptoms 
identified in the new schedular 
criteria for evaluating mental 
disorders, the examiner should 
specifically indicate whether such 
symptom is a manifestation of the 
service-connected psychiatric 
disability.  The examiner should 
provide an opinion concerning the 
degree of social and industrial 
impairment resulting from the 
service-connected psychiatric 
disability and should provide a 
global assessment of functioning 
score based upon this disability.  
The significance of the score 
assigned should also be explained.  
All indicated studies should be 
performed, and the claims folder must 
be made available to the examiner for 
review.  The rationale for all 
opinions expressed should be 
provided.

6. The veteran should also be provided a 
VA examination by an appropriate 
physician, who has not previously 
examined the veteran, to determine 
the nature, extent and etiology of 
his left ear hearing loss disability.  
The examiner should provide an 
opinion, with complete rationale, as 
to whether it is at least as likely 
as not that the left ear hearing loss 
is etiologically related to service 
or was caused or chronically worsened 
by service-connected disability.  All 
indicated studies must be performed, 
and the claims folder must be made 
available to the examiner for review.  
The rationale for all opinions 
expressed should be explained.

7. Then, the RO should undertake any 
other indicated development.

8. Thereafter, the RO should 
readjudicate the issues of service 
connection for bilateral leg 
disability, additional right middle 
finger disability, seizure 
disability, right-sided paraparesis 
and left ear hearing loss.  The RO 
should also adjudicate the issue of 
service connection for psychiatric 
disability other than PTSD.  The RO 
should determine the nature of the 
currently service-connected 
peripheral nerve disability(ies) and 
separately rate such disability(ies) 
from the service-connected cranial 
nerve disabilities.  The RO should 
reinstate the 10 percent rating for 
conjunctivitis since service 
connection for this disability has 
not been severed and a rating 
decision reducing the evaluation has 
not been entered.  The RO should 
readjudicate the claims for increased 
evaluations for headaches, right eye 
disabilities, cranial nerve 
disabilities, psychiatric disability 
and residuals of shell fragment 
wounds of the right hand and left 
lower extremity. 

If the benefits sought on appeal, including service 
connection for left ear hearing loss, are not granted to the 
veterans satisfaction or if a timely notice of disagreement 
is received with respect to any other matter, the veteran 
and his representative should be provided a supplemental 
statement of the case on all issues in appellate status and 
informed of the requirements to perfect an appeal with 
respect to any new issue(s) addressed in the supplemental 
statement of the case.  By this remand, the Board intimates 
no opinion as to the final disposition of any issue.  The 
veteran need take no action until he is otherwise notified.



		
	SHANE A. DURKIN	
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or 
benefits, sought on appeal is appealable to the United 
States Court of Veterans Appeals within 120 days from the 
date of mailing of notice of the decision, provided that a 
Notice of Disagreement concerning an issue which was before 
the Board was filed with the agency of original jurisdiction 
on or after November 18, 1988.  Veterans Judicial Review 
Act, Pub. L. No. 100-687, § 402 (1988).  The date that 
appears on the face of this decision constitutes the date of 
mailing and the copy of this decision that you have received 
is your notice of the action taken on your appeal by the 
Board of Veterans Appeals.  Appellate rights do not attach 
to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
